DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-6 are directed to a method.  As such, the claims are directed to a statutory category of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations, including: forming a data matrix; extracting the first chromatogram and the second chromatogram; extracting concentration profiles of the mud filtrate and the formation fluid; and decomposing a data set using a bilinear model.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represent mathematical relationships and are therefore mathematical concepts. The mere recitation of an information handling machine does not take the claim out of the mathematical concepts grouping.  Thus, the claim recites an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
With respect to the first three limitations of claim 1, the method steps lack any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  Accordingly, these method steps can be performed entirely manually.
With respect to the last limitation of claim 1, the method step recites the additional elements of:  an information handling machine.  The function of the information handling machine is to decompose a data set.  
The information handling machine is a generic computer component that  is recited at a high level of generality, and, as applied, is a tool used in its ordinary capacity to decompose a data set, and therefore amount to “apply it.”   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
Claim 1 also recites the additional limitations of collecting at least a first sample and a second sample from a downhole fluid with a downhole fluid sampling tool; measuring the first sample and the second sample in a chromatograph to form a first chromatogram from the first sample and a second chromatogram from the second sample. These limitations are mere data gathering at high level of generality  which amounts to insignificant pre solution activity. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements  of information handling system amounts to mere instructions to apply the exception using information handling system.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The additional elements of collecting at least a first sample and a second sample from a downhole fluid with a downhole fluid sampling tool; measuring the first sample and the second sample in a chromatograph to form a first chromatogram from the first sample and a second chromatogram from the second sample amount to  mere data gathering at high level of generality  which amounts to insignificant pre solution activity. 
Erdmann et al. 20170321549 discloses collecting samples with a downhole sampling tool is well known, routine and understood in the art in the art ( see paragraph 0014, “The formation evaluation tool 16 may include known devices as a sampling probe 50 and a fluid analysis module 52 that includes one or more pumps, packer(s), and fluid circuitry that can direct pumped fluid into sample tanks and/or the annulus 26.”)
Breveire 20160010453  discloses  measuring samples to sample in a chromatograph to form a first chromatogram is well known, routine and understood in the art ( see paragraph 0005, “The industry standard technique for mud gas or fluid logging is gas chromatography. With this technique, gases are separated using a chromatographic column and detected with a thermal conductivity detector, a flame ionization detector or a mass spectrometer”).
Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.  

Referring to claims 2-3, the various metrics of claims 2-3 merely narrow the previously recited abstract idea limitations (i.e. further characterizing the bilinear model, the extraction of chromatographs and the extraction of concentration profiles). For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 4, the recitation of compartmentalizing a formation amounts to a mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claim 5, the recitation of guiding a sampling operation of a pressure testing operation amounts to a mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claim 6, the recitation of performing the extracting chromatographs and the extracting concentration profiles at a well site or in a downhole fluid sampling tool merely links the method to a particular technical environment or field of use. Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 7,10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Hal 20180094523 in view of  Gisolf et al. 20160178599.
Referring to claim 7, van Hal discloses a method comprising: disposing a downhole fluid sampling tool (100) into a wellbore at a first location, wherein the downhole fluid sampling tool comprises: at least one multi-chamber section ( several chambers in tool 100); at least one fluid module section (122); and activating a pump (118) to draw a solids-containing fluid disposed in the wellbore into the downhole fluid sampling tool; raising the downhole fluid sampling tool to surface ( when testing is done tool will be lifted to the surface); disposing the solids-containing fluid into a gas chromatographer (see fig. 5, show GC module);  15Docket No. 1560-106001 [2018-IPM-102510U1 US]measuring the drilling fluid filtrate from the solids-containing fluid with the gas chromatographer to form data; inputting the data into an information handling system; forming a data matrix from the data; extracting chromatographs of a mud filtrate and formation fluid from the solids- containing fluid; extracting a concentration profile of the mud filtrate and the formation fluid  ( see paragraph 0074, calibration curve used to determine chromatographs and  peak areas on computer used to determine concentration); and decomposing a data set on an information handling machine using a bilinear model ( see paragraph 0087, MS is used to deconvolve multiple overlapping peaks). van Hal does not disclose the data comprises chromatograms from each or two or more samples.  Gisolf teaches doing a compositional analysis on at least two samples (see paragraph 0031).  Having at least two samples allows the operator to have an extra  sample to do a comparison to verify results.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclose by van Hal to have the data comprises chromatograms from each or two or more samples in view of the teachings of Gisolf  in order to verify the results. 
Referring to claim 10, van Hal discloses the data matrix comprises of one or more chromatograms from the mud filtrate or the formation fluid ( see paragraph 0085, fragmentation patters of known components for a chromatogram output are used).
Referring to claim,  van Hal discloses comprising performing the extracting chromatographs and the extracting concentration profiles at a well site (see at 204 in fig 2) in a downhole fluid sampling tool (see at 104 in figure 1, paragraph 0031).



Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over van Hal 20180094523 in view of  Gisolf et al. 20160178599 as applied to claim 7 and further in view of Jones et al. 9334727.
Referring to claim 9, van Hal does not disclose using multivariate curve resolution. Jones teaches that multivariate curve resolution is a known method to resolve experimental matrix of responses which includes chromatograms, see col. 11, lines 35.  Jones further teaches the technique handle constraints in the component domain and spectral domain simultaneously  such that and explicit solution can be found (see col. 11, lines 36-50).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by van Hal to have use multivariate curve resolution or the extracting a spectra or a concentration profile of a mud filtrate and formation fluid in view of the teachings of Jones, in order to  component domain and spectral domain simultaneously  in order to determine a explicit solution particularly when the when one or more pure components are not strictly measured.

Allowable Subject Matter
Claims 12-20 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/8/22 concerning the 101 rejection have been fully considered but they are not persuasive.
Referring to arguments concerning  Prong One, the applicant argues the mathematical concepts are not recited in the claims.  Even though mathematical relationships or concepts may not be explicated recited in the claims, does not mean that under broadest reasonable interpretation the limitations are not directed to  mathematical concepts. Under broadest reasonable  interpretation forming a data matrix is forming a mathematical relationship with the data.
Referring to the arguments concerning Prong two, the applicant argues the additional elements integrate the judicial exception into practical application.  Claim 1 recites the additional limitations of collecting at least a first sample and a second sample from a downhole fluid with a downhole fluid sampling tool; measuring the first sample and the second sample in a chromatograph to form a first chromatogram from the first sample and a second chromatogram from the second sample. These limitations are mere data gathering at high level of generality  which amounts to insignificant pre solution activity. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Futhermore, concerning step 2b of Prong 2,  the additional elements of collecting at least a first sample and a second sample from a downhole fluid with a downhole fluid sampling tool; measuring the first sample and the second sample in a chromatograph to form a first chromatogram from the first sample and a second chromatogram from the second sample amount to  mere data gathering at high level of generality  which amounts to insignificant pre solution activity. 
Erdmann et al. 20170321549 discloses collecting samples with a downhole sampling tool is well known, routine and understood in the art in the art ( see paragraph 0014, “The formation evaluation tool 16 may include known devices as a sampling probe 50 and a fluid analysis module 52 that includes one or more pumps, packer(s), and fluid circuitry that can direct pumped fluid into sample tanks and/or the annulus 26.”)
Breveire 20160010453  discloses  measuring samples to sample in a chromatograph to form a chromatogram is well known, routine and understood in the art ( see paragraph 0005, “The industry standard technique for mud gas or fluid logging is gas chromatography. With this technique, gases are separated using a chromatographic column and detected with a thermal conductivity detector, a flame ionization detector or a mass spectrometer”).
Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.   


Applicant’s arguments with respect to claim(s) 7,10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672